Judgment reversed upon the law and new trial granted, costs to appellant to abide the event, upon the ground that it was error to charge that plaintiff had the exclusive right to sell the property; upon the further ground that under the facts which involve the question of whether or not the plaintiff was dealing fairly by his principal, the question of the breach of contract was one of fact and not of law; and also that defendant’s request to charge at folio 197 should have been granted. (Baker v. Angell, 12 N. Y. St. Repr. 406.) Lazansky, P. J., Rich, Young, Kapper and Hagarty, JJ., concur.